Case 2:18-cV-05078-.]P Document 1 Filed 11/20/18 Page 1 of 32

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ISHMAEL PINKNEY
Plaintiff, CIVIL ACTION - LAW
V. No.
CARROLL NICHOLSON
and
EAGLE TRANSPORT CORPORATION
Defendants.

 

 

DEFENDANTS’ NOTICE OF REMOVAL

Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants, Eagle Transport Corporation
and Carroll Nicholson (hereafter, collectively “Removing Defendants”), by and through counsel,
give Notice of Removal of this action from the Common Pleas Court of Philadelphia County,
Pennsylvania to the United States District Court for the Eastern District of Pennsylvania and, in
support thereof, state as folloWs:

REMOVAL IS TIMELY UNDER 28 U._S_.C. 6 1446

1. This action Was initially commenced by Plaintiff, Ishmael Pinkney (“Plaintiff”),
With the Complaint having been filed in the Philadelphia County Court of Common Pleas on
October 23, 2018, and docketed in the matter entitled Ishmael Pinkney v. Carroll Nicholson and
Eagle Trcmsport Corporation, Docket #03122, October Term, 2018. A true and correct copy of
the Civil Cover Sheet, Summons and Plaintifi’s Complaint is attached hereto as Exhibit “A. ”

2. Service by certified mail on Removing Defendants occurred on October 29, 2018.
See Aftidavits of Service re: Carroll Nicholson at Exhibit “B” and Eagle Transport Corporation

at Exhibit “C. ”

Case 2:18-cV-05078-.]P Document 1 Filed 11/20/18 Page 2 of 32

3. This Notice of Removal is being filed within 30 days after receipt by Removing
Defendants of a copy of a paper from which it may be ascertained that this case is one which has
become removable in accordance with 28 U.S.C. § l446(b)(3). See Erekson v. Ashford
Philadelphia Annex, LLC, No. 12-5815, 2013 U.S. Dist. LEXIS 57745 (E.D. Pa. Apr. 23, 2013).

4. Pursuant to 28 U.S.C. § l446(d), upon filing this Notice of Removal, Removing
Defendants will file a Notice of Removal in the State Court Action pending in the Common
Pleas Court of Philadelphia County, Pennsylvania and will provide written notice to Plaintiff. A
true and correct copy of the Removing Defendants’ Notice of Filing of Removal is annexed
hereto as Exhibit “D. ”

DIVERSITY OF CITIZENSHIP EXI.STS UN.DER 28 U.S.C. § 1332

5. Plaintiff is a citizen of the Commonwealth of Pennsylvania with an address of
3933 N. Delhi Street, Philadelphia County, PA l9l40. See Civil Cover Sheet, Summons and
Complaint captions at Exhibit “A. ”

6. Defendant, Eagle Transport Corporation is a corporation organized and existing
under the laws of the State of North Carolina with a principal place of business at 300 S.
Wesleyan Boulevard, Suite 202, Rocky Mount, NC 27804. See caption of Complaint at
Exhibit “A. ”

7. Defendant, Carroll Nicholson is a citizen of the State of Maryland with an address
of 29880 Brittani Lane, Delmar, MD 210875-2479. See caption of Complaint at Exhibit “A.”
See also Affidavit of Service re: Nicholson at Exhibit “B. ”

AMOUNT IN CONTROVERSY EXC`EEDS $75.000
8. PlaintifF s Complaint seeks damages “in excess of Fifty Thousand Dollars

($50,000).” See ad damnum clause of Count l of the Complaint.

Case 2:18-cV-05078-.]P Document 1 Filed 11/20/18 Page 3 of 32

9. In Count l of the Complaint, Plaintiff alleges to have suffered severe and

permanent and disabling personal injuries . . . all of which cause great physical pain and mental

anguish . . . including but not limited to:

2 mm broad-based midline/left paramedian disc protrusion at L4-5;

Disc degeneration with broad disc protrusion and left greater than right
neural foraminal narrowing at C5-6;

Bilateral intraforaminal disc protrusion, right greater than left, at C4-5;
Bilateral intraforminal disc protrusion, left greater than right, at C3-4;
Disc bulge at C2-3;

Evidence of an ongoing subacute C6 radiculopathy on the left;
Lumbar strain;

Post-concussive syndrome;

Acute post-traumatic left upper extremity radiculopathy;

Acute post-traumatic right shoulder rotator cuff tendonitis;

Contusion of the right knee;

Acute post-traumatic left wrist carpal tunnel syndrome with sprain and
strain;

Acute post-traumatic cervical myositis;

Acute post-traumatic trapezius myositis;

Acute post-traumatic lumbar myositis;

Acute post-traumatic sacroiliitis;

Cervical and lumbar sprain and strain;
Aggravation of cervical and lumbar spondylosis;

Possible L4-5 instability with spondylolisthesis;

Case 2:18-cV-05078-.]P Document 1 Filed 11/20/18 Page 4 of 32

" Recommendations for epidural injections; and
' Mental anxiety and anguish.
See Exhibit “A ” at 11 9.

10. Plaintiff asserts that he has incurred medical expenses that were reasonable,
necessary and causally-related to the aforesaid accident. See Exhl'bit “A” at Count 1, 1[ 12.
Attached hereto as Exhibit “E” is an email from plaintiffs counsel in regard to Worker’s
Compensation amounts in excess of $75,000.

ll. As such, the amount in controversy exceeds the jurisdictional threshold of
$75,000, exclusive of interest and costs, required by 28 U.S.C. § 1332(a).

DIVERSITY JURISDICTION IS SATISFIED AND VENUE IS PROPER

12. Based upon the above, this Court has original subject matter jurisdiction over this
action pursuant to 28 U.S.C. § 1332 in that Plaintiff’ s Complaint presents a case where the
amount in controversy is alleged to total in excess of $75,000 and the controversy exists between
citizens of different states.

13. Venue is proper in that the events or omissions giving rise to the claim occurred
in Delaware County, Pennsylvania, which is situated in this Judicial District. See 28 U.S.C. §
1391(b)(2).

14. Removing Defendants will promptly file a copy of this Notice with the Clerk of
the Court of Common Pleas in Philadelphia County, Pennsylvania in the State Court Action as

required by 28 U.S.C. § 1446(d) and provide written notice to Plaintiff.

Case 2:18-cV-05078-.]P Document 1 Filed 11/20/18 Page 5 of 32

15. This Notice of Removal is signed pursuant to Rule ll of the Federal Rules of

Civil Procedure.

Respectfully submitted,

 

Philadelphia, PA 19103

(215) 606- 6600

(215) 606-6601 Fax

j riccliezza@$rstlaw.com

tschipske@srstlaw.com

Attorneys for Defendants,

Carroll Nicholson and Eagle Transport Corporatl'on

Dated: l H RO&DIS

Case 2:18-cV-05078-.]P Document 1 Filed 11/20/18 Page 6 of 32

CERTIFICATE OF SERVICE

I, Timothy J. Schipske, Esquire, hereby certify that I served a true copy of the foregoing

Notice of Removal on the following counsel by first-class U.S. Mail, postage pre-paid:

Charles S. Cooper, Esquire
Cooper & Schall, P.C.
2000 Market Street
Suite 1400
Philadelphia, PA 19103

SALMON, RICCHEzzA, SINGER & TURCHI LLP

 

1601 Maiket treet Suite 2500
Philadelphia, PA 19103

(215) 606-6600

(215) 606-6601 Fax

j ricchezza{u§srstlaw. com
tschipske@srstlaw.com

Attorneys for Defendants,
Carroll Nicholson and Eagle Transport Corporation

Dated: LL[ZQZHH£

Case 2:18-cV-05078-.]P Document 1 Filed 11/20/18 Page 7 of 32

EXHIBIT “A”

{10001399.DOC}

 

 

 

Case 2:18-cV-05078-.]P Document 1 Filed 11/20/18 Page 8 of 32

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Court of Common Pleas of Philadelphia County a - umw comm n
Trial Division ’ ’. ` “ ' - . ' . - ' '
ClVll Cover Sheet l E.F!WN.,,,.;,,,; 1310051_94,8 _ . o '- i,` ` 2
PL~erFFs NAME neFENoANrs NAME
ISHMAEL PINKNEY cARROLL NICHOLSON
' PLAanFFs maness oeFeNnAm~s maness
3933 NORTH DELHI STREE'I‘ 29880 BRITTANI LANE
PHILADELPHIA PA 19140 DELMAR MD 21875
PurerFFs NAMe neFeNoANrs NAME
EAGLE TRANSPORT CORPORATION
PLleFF's Anoness `_ oe.=emmt'a maness
300 SGUTH WESLE§YAN BOULEVARD SUITE 202
ROCKY MOUNT NC 2780/1
FLA\NnFPs NAME_"" DEFEND/wrs NAMe
PLNNnFF's Auoness oeFeNoANr's maness
tom Numaen dr PLNN`T|FFS rom. NuMaen or oeFeNoANTs WeuceMENT oF AcrloN
1 2 - 'T Cori)'plaint _ m Pclition Action l:l Notice oprpca|
q Wril of Summon§' El Transfer From Olhcr Jurisdiccions
A_MouNT lN coNTnovEnsv counr PnoGnAMs _ ‘_ _ l ` - ' _
m 550 000 00 l m Arbilrarion '_ " l:l Mp,h §§ E.Commerce El Se!llemenl
' ' °' ess m jury ij u_g_"_gs`-?\§lidn`é m Minor Court Appcal Minors
[i] More man 550,000.00 § Non-Jury _ El r§u§éu _ 4`._ El sanitary App¢als El w/D/survival
Othcr:. ' ._`\ “"--'-' '
cAse TYPE AND cone l : ' ` _ v " :r¢:"'-‘§E ' '
2v - MoToR vEHIcLE AchnENfr’- . ' '
A{- .. 1 ’F',_ ' ..". "" :, -~
smumn~r ease ron museoa=ncrlon " 1._`“ ‘ '. ‘ " . 1‘ ' ' ` ' ‘ ‘ ‘ "
J'.
neurren venuch cases (L¢sr ev case cAPrloN ANr) ooc)<er NuMeen) - Fg_EU ls cAsE su'aJet':Tro
' coonolNArloN onoen?
PRO ROTHY m No
M. BRYANT i

 

 

TO THE PROTHONOTARY:

andly enter my appearance on behalf of Plaintiff/Petitioner/Appcl|a.nt: M_I:_P_LM

Papers may be served at the address set forth below.

 

 

 

NAME oF PLA|NT|FF'sPEnnaNEn's/APFELLANW ATTonNEY
CHARLES S . COOPER `
PHONe Nuiie_En r-Ax Numael¢

(215)561-3313 (215)246-0693

 

ADDRESS

COOPER & SCHALL PC
2000 MARKET STREET
SUITE 1400
PHILADELPHIA PA 19103

 

suPnEMe count loeN'rchcAnoN No.
4 6 5 6 8

e-MA|L maness
cha rlescooper@cooperschal landlevy . com

 

slGNAriJne oF FlL\Nc ArronNeY on FAnTY
CHARLES COOPER

 

DATE SUBM|`ITED

Tuesday, October 23, 2018, 02:53 pm

 

 

FlNAL COPY (Approved by the Prolhono\ary Clerk)

Case 2:18-cV-05078-.]P Document 1

COOPER, SCHALL & LEVY, P.C.
By: Charles S. Cooper, Esquire
Atty. I.D. # 46568

2000 Market Street

Suite 1400

Philadelphia, PA 19103
(215)561-3313

Filed 11/20/18 Page 9 of 32

Fil¢d an -ttoa_§_od by the
‘ 't§er:ord‘a

Attorney for Plai"iiftJE n ' 5°?, l_ ., fe )5 rm

    

 

ISHMAEL PINKNEY
3933 North Delhi Street

Philadelphia, PA 19140
Plaintiff

ve

CARROLL NICHOLSON
29880 Brittani Lane

Delmar, MD 21875-2479

And

EAGLE TRANSPORT
CORPORTATION

300 South Wesleyan Boulevard
Suite 202

Rocky Mount, NC 27804
Defendants

COURT OF COMMON PLEAS
PH]LADELPHIA COUNTY

OCTOBER TERM, 2018

NO.

n -. -.¢ .. -. .¢ - .. .- n
o n el ». co eo ne 1-

 

NOTlCE

You have been sued in eourt. if you wish to defend against the
claims set forth in the following pages, you must take action
within twenty (20) days alter this Complaint& Notice are served,
by entering a written appear-orion personally or by attorney end
filing in writing with the court your defenses or objections to tha
claims set forth against you. You are warned that ifyou fail to do
so the case may proceed without you and ajudgment may he
entered against you by the Court without farther notice for any
money oiairned in the oomplo.iut ar for any other claim or relief
requested by the plaintiff you may lose money or property or
other rights important to you.

YOU SHOULD TAKE TH|S PAPER TO YOUR LAWYER AT
ONCE. IF YOU DO NOT HAVE A LAWYER OR CANNO'[`
AFFORD ONE, GO TO OR TELEPHONE THE OFFICE SET

FORTH BELOW TO Fl'ND OUT WH.ERE YOU CAN GET
LEGAL HELP.

PHILADELPHLA COUNTY BAR ASSOC|ATION
Lawyer Referral & lnformalion Service
One Reading Center, 110| Market Streets
Philadelphia, Pennsylvania 19107
(215)238-170|

AVISO

Le han domandado a usted en la corte. Si usted quiere defenderse
de estas demandas expuestas en las paginas aiguientes, usted
tiene velnte (20) dias deplazo al panir de la fecha de la demanda
y la nalitioaoion. Hat:e falta mentor ana comparenoia merica o en
persona o oon un abogado y enuega.r a la cone art rome escrita
gus defensaa o sits objecionas a las domandas l:u contra dc s
parsona. Sea avisado que si used no se doEertde, la corte ton-tara
medicine y pueda oonlinuar la demaoda en contra suya sin previo
avlso o notificacion. Ademas, la cone puede decid|r a favor del
dema.ada.nte y requisite quo usled cumpll con todaa las
provisionea de asia domanttla. Usled puede pelder u otros
ileret':hos importance para uated.

LLEVE ESTSASS DEMANDA A UN ABOGADO
[NMEDIATAMENTE. Sl NO T[ENE ABOGADO O Sl NO
TIENE EL DIN'ERO SUFlC[ENTE DE PAGAR TAL
SERVICIO. VA¥A EN PERSONA 0 LLAME POR
TELEPONO A LA OFIC[NA CUYA DIRECCION SE
ENCUENTRA ESCRITA ABAJO PAFA AVAERIGUAR
DONDE SE PAEDE CONSEOU}R ASISTENC!A LEGAL.

ASOClAC|ON DE L!CENClADOS DE FlLADELFlA
Servloo De Referenola E lnfonnacion Legal
One Readlng Center, 1101 Market Strects
Filadelfia, Pennsylvania 19107
(215)238-170|

Case lD: 181003122

 

Case 2:18-cV-05078-.]P Document 1 Filed 11/20/18 Page 10 of 32

COOPER, SCHALL & LEVY, P.C.

By: Charles S. Cooper, Esquire Attorney for Plaintiff
Atty. I.D. # 46568

2000 Market Street

Suite 1400

Philadelphia, PA 19103

(215)561-3313

lSHlVlAEL PINKNEY : COURT OF COMMON PLEAS
3933 North Delhi Street : PHILADELPHIA COUNTY

Philadelphia, PA 19140

 

Plaintiff
ocToBER TERM, 2018

V. 3

CARROLL NICHOLSON .

29880 Brittani Lane : NO.
Delmar, MD 21875-2479 :

And

EAGLE TRANSP ORT

CORPORATION

300 South Wesleyan Boulevard

Suite 202

Rocky Mount, NC 27804
Defendants

CIVIL ACTION COMPLAINT
NEGLIGENCE - -ZV - MOTOR VEI~IICLE ACCIDENT

1. Plaintiff Ishmael Pinlcney is an adult individual residing at the above-

captioned address

2. Defendant Carroll Nicholson is an adult individual residing at the above-
captioned address.

3. Defendant Eagle Transport Corporation is a business corporation
organized and existing under the laws of the state of North Carolina, With a principal
place of business located at the address noted above.

4. On or about October 24, 2016, at approximately 10:02 a.m., Plaintiff,
Ishrnael Pinlcney Was operating a commercial vehicle, southbound on l-476 in Nether

Providence Township, Delaware Cotmty, Commonwealth of Pennsylvania, when he was
Case lD: 131003122

Case 2:18-cV-05078-.]P Document 1 Filed 11/20/18 Page 11 of 32

struck in the rear of his vehicle by the vehicle owned by Defendant, Eagle Transport
Coiporation, operated by Defcndant, Carroll Nicholson, who received two (2) violations -
§3310 Follwing too closely and §3361 Driving vehicle at safe speed, which caused severe

and permanent injury to Plaintiff, as is set forth more fully at length below.

5. At all relevant times hcreto, Defendants acted by and through its agents,
Work persons, employees and/or servants then and there acting within the course and

scope of their authority, duties and/or employment for Defcndants.

` 6. This accident was caused solely Jnom the negligence, carelessness, and/or
recklessness of Defendants and Was in no manner whatsoever due to any act of

negligence on the part of Plaintiff.

COUNT 1 - NEGLIGENCE

ISHMAEL PIN]QEY v, DEFENDANTS

7. Plaintiff, Ishmael Pinkncy, hereby incorporates Paragraphs 1-6 as if same

were set forth at length herein,

8. The negligence, carelessness, and/or recklessness of Defendants herein

consisted of any and all of the following:

(a) failure to properly operate said vehicle;

(b) failure to apply his breaks sufficiently in time to avoid an
accident;

(c) failure to properly calculate distance of vehicle with respect to
other vehicles on the road;

(d) failure to drive at a reasonable speed;

(c) failure to be aware of other vehicles on the roadway;

(f) failure to remain in control ofhis vehicle;

(g) failure to use all prudent and necessary care for vehicular travel
under the circumstances;

(h) violating applicable sections of Title 75 including §3310 and
§3 361 and for ordinances and codes for the Commonwealth of

Case lD: 181003122

Case 2:18-cV-05078-.]P Document 1 Filed 11/20/18 Page 12 of 32

Pennsylvania and such other statutes and case law governing the
operation of motor vehicles on the streets and highways;

(i) driving too fast for conditions;

(j) following too close; and

(k) such other acts of negligence, carelessness, and/or recklessness as
may be adduced through discovery or at trial.

9. Due to all foregoing, Plaintiff suffered severe, permanent, and disabling
personal injuries to the bones, muscles, nerves, tendons, tissues, discs, and blood vessels
of his body as Well as severe emotional upset, any and all of which are or may be
permanent and all of which caused her great physical pain and mental anguish, with

respect to the following, including but not limited to: 2mm broad based midline/left

paramedian disc protrusion at L4-5, disc degeneration with broad disc protrusion and left

 

 

greater than right neural foraminal narrowing at C5-6, bilateral intraforarninal disc
protrusion, right greater than lett at C4-5, bilateral intraforaminal disc Msion, left
greater than right at C3-4, disc bulging at C2-3, evidence of an ongoing subacute C6
radic_t_l_lppg'lhy on the left, lumbar strain, post-concussion syndrome, acute post-traumatic

left upper extremity radiculopathy, acute post-traumatic right shoulder rotator cuff
r-'-`
tendinitis, contusion of the right knee, acute post-traumatic left wrist carpal tunnel
____________r__
syndrome with sprain and strain, acute post-traumatic cervical myositis, acute post-
`-.
traumatic trapezius myositis, acute post-traumatic lumbar myositis, acute post-traumatic

 

sacroiliitis, cervical and lumbar sprain and strain, aggravation of cervical and lumbar
spondylosis, possible L4-S instability with spondylolisthesis with recommendation

_`

epidural injections recommended, severe aches, pains, mental anxiety and anguish, severe
shock to her entire nervous system, exacerbation of all known and unknown pre-existing
medical conditions, if any, and other injuries that will represent a permanent and

substantial impairment of Plaintiff's bodily functioning that substantially impairs

Case lD: 131003122

Case 2:18-cV-05078-.]P Document 1 Filed 11/20/18 Page 13 of 32

Plaintift’s ability to perform his daily life activities, and the full extent of Which is not yet

known.

lO. As a further result of the said accident, Plaintiff has suffered severe pain,
mental anguish, humiliation, and embarrassment, and he will continue to suffer same for

an indefinite period of time in the future

ll. As a further result of the said accident, Plaintiff has and will probably in
the future, be obliged to receive and undergo medical attention, which was or will be
reasonable and necessary arising from the aforesaid accident and Will otherwise incur

various expenditures for the injuries he has suffered

12. As a further result of the said accident, Plaintiff has incurred medical
expenses that were reasonable, neeessary, and causally related to the aforesaid accident as

a result of the injuries he sustained in this accident.

13. As a further result of the said accident, Plaintiff has been unable to attend
to his daily chores, duties, and occupations, and he Will be unable to do so for an

indefmite time in the future, all to his great financial detriment and loss.

14. As a further result of the said accident, Plaintiff has and will suffer severe
loss of his earnings and/or impairment of his canning capacity.

WHEREFORE, Plaintiff, Ishmael Pi.nlcney, demands judgment in his favor and
against Defendants, Carroll Nicholson and Eagle Transport Corporation, for

compensatory damages in excess of tiny-thousand dollars ($50,000) together with

interest and costs of suit.

Case ID: 181003122

Case 2:18-cV-05078-.]P Document 1 Filed 11/20/18 Page 14 o`f 32

COUNT 11
, NEGLIGEN on
rLAm'rlFr, rsHMAEL Prmo~inr v. nsri_rynan'r,glg:_itcrin 'rRANsPoRT
coRPORATIoN

15. Plaintiff, Ishmael Pinkney incorporates by reference thereto Paragraphs
l through 14, inclusive, as though the same were set forth herein at length.

16. The negligence ofDefendant Eagle Transport Corporation, consisted of the

follcwing'.

(a) negligently entrusting the aforesaid vehicle to Defendant Carroll

Nicholson;
(b) permitting an inexperienced and incompetent person to operate the

vehicle;

(c) failing to act with due care and regard for the position and safety or
others, in particular, Plaintiff Ishmael Pinkney;

(d) failing to properly train and supervise Defendant Carroll Nicholson;

(e) failing to control the acts and conduct of Defendant Carroll
Nicholson, and instead acquiescing in Defendant's negligence and
carelessness

WHEREFORE, Plaintiff Ishmael Pinkney demands damages of Defendant
Eagle Transport Corporation, for compensatory damages in excess of fifty-thousand

dollars ($50,000) together with interest and costs of suit.

  

   

errant . s. con Ea, asoumn
Attomey for Plainl'i f

Dated: October 23, 2018

CaselD: 181003122

Case 2:18-cV-05078-.]P Document 1 Filed 11/20/18 Page 15 of 32

VE-RIFICATION

I, L')' "" "‘ e/ E’?A“’ ;‘)'. am the Plaintiff in the herein matter and certify
that the statements set forth in the attached Complaint, Pleading, Motion, and/or Answers
to bitenogntories, Request to Produce Documents, and/or Request for Admlssions are
true and correct to the best of my information, knowledge, and belief. l further
understand that all statements set forth herein are subject to the prohibitions set forth in

18 Pa. C.S.A. § 4904, relating to unsworn falsification to authorities

 

DA'I'E: tic/33 l

 

 

Case lD: 1810031;=

 

N

Case 2:18-cV-05078-.]P Document 1 Filed 11/20/18 Page 16 of 32

EXI'IIBIT “B”

{J0001399.DOC}

Case 2:18-cV-05078-.]P Document 1

COOPER, SCHALL & LEVY, P.C.
By: Chal'les S. Cooper, Esquire
A`tty, I.D. # 46568

2000 Market Street

Filed 11/20/18 Page 17 of 32

l -; q?_.._ -'- _-' t f

Filed sand J_`__r_g.___
Attorney for Plaifi€rffce [ ,f ;- _ ‘J "l'} §."Pcords
02 ::___l '\`, \: `l _`¢ §

 

 
   
 
 

 

 

Su'ite 1400
Phila delphia, PA 19103
(215)561-3313
ISHMAEL PINKNEY COURT OF COMMON `PLEA`S
Plaintiff PHILADELPHIA COUNTY
OCTOBER TERM, 2018
v.
NO. l3122
CARROLL NICHOLSON
And
EAGLE TRANSPORT
CORPORTATION
Defendants
AFFIDAVIT OF SERVICE

 

I, Charles S, Cooper, Esquire, being duly sworn according to l-aw,- deposes and S,ays, that a

true and oon'eet copy of Plaintifl”s Civil Action Complaint Was served upon Defendant, Carl'oll

Nicholson at 29880 Brittani Lane, Delmar, MD 21875 on October 29, 2018, by COri‘-i'f`l`ed mail as,

attached hereto.

COOPER, SCHA L & EW,P.`C.

If.=l'

 

CI'IAR S. COOPER, ESQUIRE
Attorr y for Plaintiff

SWORN TO AND SUBSCRIBED
Bcforc me this 2 day of

_I\Lt\.ir.mbcx__, 2018-
_M_
Notary Public

 

Commonwealth of Pennsylvania - Nolaly Seai
TARA K. VAN ZOEREN, Notary Pub|lc
philadelphia County
My Comm|sslon Explres June 13, 2022
Commission Number 1334566

 

 

 

Case ID: 181003122

Case 2:18-cV-05078-.]P Document 1 Filed 11/20/18 Page 18 of 32
.C -= COOPER 2000 Market Street,$uite 1400 ~ Philadelphia,PA 19103
`"` 5 Tel: (215)561-3313 - Fax: (215)246-0693
' S -i S‘ HALL 1204 Tovvnship Line Road ~ Dre)<el Hi||,PA 19026
-; Te|: (610)668-5478 ° Fax: (610) 632-4067
l L ' & LEVY WWW.CooperSchal|andLevy.com

 

 

October 24, 2018

VIA CERTIFIED MAIL

RETURN RECEIPT REQUESTED
NO.: 7015 1520 0001 1141 5455
Carroll Nicholson

29880 Brittani Lane

Delmar, MD 21875

RE: Ishamel Pinkney v. Carroll Nicholson, et al
Philadelphia CCCP, October Term, 2018, No. 3122

Dear Sir/Madam:

Enclosed please find a Civil Action Complaint, Which has been filed against you in Court
of Common Pleas in Philadelphia, No_ 1810-3122.

Kindly forward these documents to your insurance company and/or legal representative
so that the appropriate action may be taken. F ailure to do so may result in the case proceeding
Without you and a judgment may be entered against you by he Court Without further notice, for
any money claimed in the Complaint or for any other claim 1'1 relief requested by the Plaintiff

_____

   

 

CSC/jl
Enc.

Case ID: 181003122

Case 2:18-cV-05078-.]P Document 1 Filed 11/20/18 Page 19 of 32

 

'S EN_DE'R: dompi_£rs mrs _qu_rm;_v_' customers rare s,t`-‘_r.- non orr:astiveay

I 'c_é_m'pl_ete items 1, 2, and 3. _ _` A- stnewf/
I print yo_ur_name and address on the reverse X ’/' "Jl n AS|G"t

so that we pan return the card .lo you. 13 Addrassae

   

   

l Aitaoh¢.this ts:a`rd to the back of ihé`ma|lpiece, B‘ RE°B“'F"E' by (p”"'ed Nami G' Date °f De""ery
or on the front if space permits l )';1&1{ \\ , C`Li.\ ¢`\)d\
;_' ‘_""l_ _'_`_`_-_`_"_-_-_`_ '.
1. mere nearest-ge r_<>: D. rs denver address dunham from item 17 EI Yes

|f YES. enter delivery address below: |;| No

  

CCLFFUIKl\lt Cll© l 5 O\/`\
aa_rso_;_-§t?,»)~/tm'. twa
he lmrar, m ll 21§?§

 

  

    
  

l
l_
l
l
l

 

 

- .__`1; . .

 

 

:'
1
r
l
t
l
t
1
l
l

 

.,. _
`~ ' `F‘ " ` ' " 3. rvit.'u TWJB
dull Slgnuturn § §§|;EE:EN§BEN
l:l Aduli Srgn_uture Heslricted De|ivery l:l n armed Maii assumed
- - ~ 1 El Conlriectl».ial}n Lr:gary t
9590 9402 2922 7094 4990 67 clearance muhammad neuvery n sum necesser f
El Co|iect on Uo|iver\a emhanciiaa
2. Artit:le Number (Tr_ans[er from service Iabe/) in CO"€C\°" fiall\"afyl“le.ald¢lnd De||very USFBMWE Genfirrrtatton'" l
- -- _ - - s ~ .=. .__..__. at D Slgnatt.rre Conllrrnatinn j
7 l] l 5 l 5 E l] [l [] |] l l 1 Li 1 5 q 5 5 -~Lnesmcted Deuvery assn-ime annum
,‘ PS Form 3811. July 2015 PSN 7530-02-000-9053 t Domestlc Return Recelpr lii

a\.

Case ID: 18100312_2

11,1,2018 Case 2:18-cv-05078-JP Docqus§_tmin® Fljled Tl§c{(g§h§ls§$uu§’age 20 oi 32

,. . ® . t ' _
U S PS Trackl ng FAQS > (https.//www.usps.com/faqs/Lspstracklng faqs.htm)

Track Another Package +

 

 

 

Tracking Number: 70151520000111415455 Remov@ X
Ex'pected Delivery on
MONDAV i
29 SSBYER See Product information \/
_n
.. `(D
@ De|lvered §
fl.l
October 29, 2018 at 12:54 pm §
De|i\/ered
DELI\/|AF’\, DE 19940
'Get Updates \/
Text & Email Up,dates \/
Tracking His_tory \/
\/

Product information

 

See Less /\

Can’t find what you’re looking for?

Go to our FAQS section to find answers to your tracking questions

mtps://rools.usps.com/gorrrackoonnrmAcuon?caef=rullpage&itc=zaiex128777=scLabels=701 51520000111415455%20 CHS€ IDZ 181003&22

Case 2:18-cV-05078-.]P Document 1 Filed 11/20/18 Page 21 oi 32

EXI'IIBIT “C”

{J0001399.DOC}

Case 2:18-cV-05073-.]P Document 1

COOPER, SCHALL & LEVY, P.C.
By: Charles S. Cooper, Esquire
A.tty. I.D. # 46568

2000 Market Street

Filed 11/20/13 Page 22 oi 32

'a':--‘-*--'?¢*-'-'--"-fj¢;~__
Filed .-.'¢33'1_2:1 _jt__ si:'"`e\d.by the
Attorney for Plaifi§ffcei: §\ 59,__'!»£§§._li ;f YPCOf-'ds

 

  
  

 

'-f-‘.'__gq_r_n;c_t_§§§»"'

 

 

Suite 1400
Philadelphia, PA 19103
(215)5'61-3313
ISHMAEL PINKNEY COURT OF COMMON PLEAS
Plaintiff PHILADELPHIA COUNTY
OCTOBER .'I`ERM, 2018
v.
NO. 3122
CARROLL NICHOLSON
And
EAGLE TRANSPORT
CORPORTATION
Defendants
AFFIDAVIT OF SERVICE

 

I, Charles S. Cooper, Esquire, being duly sworn according to `.law, deposes and says that a

true and correct copy of Plaintist Civil Action Complaint Was served upon Defendant, Eagle

Transport Corporation at 300 South Wesleyan Boulevard, Suite 202, Rocky Mount, NC 27804

on October 29, 2018, by certified mail as, attached here ' .

CIIARLES S. C 0
Attomey for Plaii ti `

SWORN TO AND SUBSCRIBED
Before me this ge _ day of
, `2018.

M

Notary Public

 

Commonwealth of Pennsyh'anla - Notary Soal
TARA K. VAN ZOEREN, Notary Pub|lc
Philadelphia County'

My Conszssiun Expircs June 13, 2011
Comn'llssian Numbar 1334506

 

 

 

  
  
   

ZE/;F/

, B'sd;)inan

Case lD: 181003122

Case 2'18-cV-05073-.]P Documentl Filed 11/20/13 Page 23 oi 32

11/5/2018 ' usPs.com® - usPS Tracking® Resul ts

USPS Tracki n g® FAQS > (https://www.usps.com/faqs/usp'stracking-faqs.htm)

Track Another Package +

Remove X

Tracking Numb'er: 70151520000111415479

Exp'ected Delivery on

MONDAY

29 SCSLOQ%ER See Product information \/

@/. Delivered

October 29». 2018 at 11:3'8 am'
Deli'v'ered, Leit with individual
ROCKY lViOUNT, NG 27804

aoeqp@ea

Get- Updates \/

 

Text & Email .Updates

 

Tracking History

 

Product information

 

See Less /\

Can’t find what you’re looking for?

Go to our FAQS section to find answers to your tracking questions

hnps://iools.usps.com/gomackconnrm/\cuon?1Ref=runpag9ath=3&iexc28777=anabe15=701515200001 11415479%20%20 CHS€ IDi 181003/1222

Case 2:18-cv-05073-.]P Docurlnseprgtcolm®|_:li)|§&1%£‘<2"%/®1}?3esulgage 24 of 32

11/5/2018-

FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)

)lO@quO:|

The easiest tracking number is the one you don't have to know.

With informed Delivery®, you never have to type in another tracking number. Sign up to:

- See images* of incoming mail.
~ Automatically track the packages you're expecting.

- Set up emai| and text alerts so you don't need to enter tracking numbers

¢ Enter USPS Delivery instructionsTM for your mail carrier.

Sign Up

(https://reg.usps.com/entreg/RegistrationAction_input?

*NOTE: B|acl< and Wnite (grayscale) images show the ot.itsidel front of letter-sized envelopes and
mailpieces mar are pmessagesaiarl<;iaa§§r>slaeanssi§eshttaaté@a%2F“/02FtOOlS-u'spS-Com%2F9<

maps://tools.usps.com/gorrrackoonnrmAciion?rRef=runpagealtc=s&texizar77=au_abels=70151520000111415479%20%20 (Ja$€ lD¢ 13100§/§22

Case 2:18-cV-05078-.]P Document 1 Filed 11/20/18 Page 25 of 32

   

_SE_ll_lD`l_§l=l: `c_o_ll'rlPLETL-". mills sE`c_rl_oN_ _ - commier wis section old 'l:l`l='Liw=-nv '-

    

l Complete items 1, 2, and 3_ A. Signnlura

 

I Print your name and address on the reverse X n Agenf
so that we can return the card to you. - El l\ddrosseo_;
B. Fleceived by (Pr/nted Name) C. Date of Delivery 5

l Attach this card to:t`he back of the mal|plece,
or on the front if space pennits.
1. Artic|e Addreasad to: D. ls deliveryr addrmn different hom item 1? El Yes

(\ ___ 1 |f YES, canter delivery address belo\v: l:l No
CLSQ ¢E‘. t(`élr'\~$ fhc r'-+ (oE`Fn ra-!l',@;\

305 SQu‘j/L well )(’,JCL(\ gl\/Cllc .
S- .Q<»e` '

 

 

 

 

 

 

 

Qq; h llll»,.l».~+;lv<- 2730 '~F
3. PGNICB TYPB U Prlorlty Mai| Express® 5
dull Slgnall.lre Ei Heglstered Mal|'M 1
lIl Mull Signat_u_m F\esirlcted Deiivery E| Re i_sterod Mall Reslrloted 5
l] Carllliod Ma.l_|lEl DoEvary . _` l
9590 9402 2922 7094 499() 50 l:l cenln@d Mal!l=leslricled delivery l:l Relum H¢Gelpffor l
l:l collect on flannery ME“¢"=“*||S“ '

 

 

` ' r.l colleccon sell nesmcied nellve E\ Slgnawre Canllrmallor\“d '
2. Artlcle Numbnr fTransfer from service /aball . __ _ , \'€W ry m S‘gnalure Conn"na“°n

7015 J.san nnul. J.J.Lll 5Ll?'=l_ _jnesllcledpelven, nesmdnelvew

PS Form 3811, July 2015 PsN 7530-02-000-9053 Dumesllc nelurn Recalpt :_l
. _ ll

 

Case ID; 181003122

Case 2:18-cV-05078-.]P Document 1 Filed 11/20/18 Page 26 of 32

EXHIBIT “D”

{10001399.DOC}

Case 2:18-cv-05078-.]P Document 1 Filed 11/20/18 Page 27 of 32

SALMON, RICCHEZZA, SINGER & TURCHI LLP
By: Joseph A. Ricchezza, Esquire
Timothy J. Schipske, Esquire
Attorney ID Nos.: 66171/79299
1601 Market Street, Suite 2500
Philadelphia, PA 19103
(215) 606-6600

 

(215) 606-6601 F ax Attorneysfor Defendants,
E-mail: `lricchezza@$rsllaw.com Carroll Nicholson and
tschipske(a)srstlaw.com Eagle Transport Corporation
ISHMAEL PINKNEY : PHILADELPHIA COUNTY
' COURT OF COMMON PLEAS
Plaintiff, :
v. : CIVIL TRIAL DIVISION
CARROLL NICHOLSON : OCTOBER TERM, 2018
and § No.: 03122

EAGLE TRANSPORT CORPORATION

Defendants.

NOTICE OF REMOVAL

TO THE PROTHONOTARY:

PLEASE TAKE NOTICE that Defendants, Eagle Transport Corporation and Carroll

Nicholson (collectively “Defendants”) have flled a Notice of Removal in the Offlce of the Clerk

of the United States District Court for the Eastern District of Pennsylvania, regarding the above

captioned matter.

In accordance With 28 U.S.C. § 1446, Defendants filed herewith and attach a true and

correct copy of the Notice of Removal. A true, correct and time-stamped copy of Defendants’

Notice of Removal to the United States District Court for the Eastern

District of Pennsylvania is annexed hereto as Exhibit “A. ”

{JO441235.DOCX}

Case 2:18-cv-05078-.]P Document 1 Filed 11/20/18 Page 28 of 32

Dated:

{Jo441235.DocX}

By:

Respectfully submitted,

SALMON, RICCHEZZA, SINGER & TURCHI, LLP

 

Joseph A. Ricchezza, Esquire

Timothy J. Schipske, Esquire

Attorneys for Defendants,

Carroll Nicholson and Eagle Transport Corporation

Case 2:18-cv-05078-.]P Document 1 Filed 11/20/18 Page 29 of 32

CERTIFICATE OF SERVICE
I, Timothy J. Schipske, Esquire, hereby certify that the foregoing Notice of Removal Was
served this date upon all counsel and parties listed below, by electronic filing and U.S. regular
mail, postage prepaid:
Charles S. Cooper, Esquire
Cooper & Schall, P.C.
2000 Market Street

Suite 1400
Philadelphia, PA 19103

SALMON, RICCHEZZA, SINGER & TURCHI, LLP

By:

 

Joseph A. Ricchezza, Esquire

Timothy J. Schipske, Esquire

Attorneys for Defendants,

Carroll Nicholson and Eagle Transport Corporation

Dated:

{J0441235.DOCX}

Case 2:18-cv-05078-.]P Document 1 Filed 11/20/18 Page 30 of 32

EXHIBIT “A”

{J0001399.DOC}

Case 2:18-cv-05078-.]P Document 1 Filed 11/20/18 Page 31 of 32

EXI'IIBIT “E”

{J0001399.DOC}

Case 2:18-cv-05078-.]P Documentl Filed 11/20/18

Page 32 of 32

 

Timothy Schipske

From: Jessica Lickfie|d <jessica@cs|attorneys.com>
Sent: Friday, November 02, 2018 4:21 P|\/|

To: Timothy Schipske

Subject: Pinkney

Attachments: Specia|s part l.pdf

Ours numbers to date are:

G|C/Patriot:
$28,208.22 in indemnity
$45,262,01 in medical

WCSF/Amerihea|th:
$27,882.80 in indemnity
$1,408.87 in medical

Thank you.

Jessica Lickfield, Para|ega|
Cooper, Scha|l and Levy

2000 Market Street, Suite 1400
Philadelphia, PA 19103

(215) 561-3313

